PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ANN et al.
Application No. 15/089,227
Filed: 1 Apr 2016
For: METHODS FOR TREATING BREAST AND OTHER CANCERS BY TARGETING ARGININOSUCCINATE SYNTHETASE 1-DEFICIENCY
:
: NOTICE OF SUA SPONTE 
: WITHDRAWAL OF THE HOLDING
: OF ABANDONMENT
:
:
:


This application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed September 16, 2021.

The Notice of Abandonment mailed September 16, 2021 improperly indicated that the application was abandoned for failure to timely submit a proper reply in response to the final Office action mailed March 11, 2021. The final Office action set a three-month shortened statutory period of time for reply, making a reply due on or before June 11, 2021. The time period for reply was extendible pursuant to 37 CFR 1.136(a). The record reflects that a reply to the final Office action, including request for continued examination and three-month extension of time, was timely submitted Monday, September 13, 2021.

In view of the premature mailing of the Notice of Abandonment, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to Group Art Unit 1642 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions